            Case
             Case2:18-cv-00377-JLR
                  2:18-cv-00377-JLR Document
                                     Document67-1
                                              68 Filed
                                                  Filed06/17/20
                                                        06/16/20 Page
                                                                  Page11ofof11



1                                                                    The Honorable James L. Robart

2

3

4

5

6

7
                               UNITED STATES DISTRICT COURT
8                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
9
     RICHARD HOMCHICK,
10                                                         No. C18-00377-JLR
                            Plaintiff,
11                                                         ORDER GRANTING PLAINTIFF’S
            v.                                             MOTION TO FILE AN OVER-
12                                                         LENGTH BRIEF
     KING COUNTY, a home rule charter county and
13   municipal corporation doing business as the
     KING COUNTY SHERIFF’S OFFICE and the
14   KING COUNTY PROSECUTING
     ATTORNEY’S OFFICE; JOHN URQUHART,
15   individually and in his official capacity as King
     County Sheriff; DANIEL SATTERBERG,
16   individually and in his official capacity as King
     County Prosecutor,
17
                            Defendants.
18

19
              The Court has reviewed Plaintiff Richard Homchick’s Motion to File an Over-Length
20
     Brief in support of his Opposition to Defendants’ Motion for Summary Judgment (Dkt. 61).
21
     The Motion is granted for the reasons set forth by Plaintiff.
22
              IT IS SO ORDERED.
23

24
              Dated this 17th Day of June, 2020.
                                                             A
                                                             ______________________________
                                                             The Honorable James L. Robart
25

26


      [PROPOSED] ORDER GRANTING PLAINTIFF’S                                  BAILEY DUQUETTE P.C.
                                                                             500 UNION STREET, SUITE 800
      MOTION TO FILE OVER-LENGTH BRIEF – Page 1                              SEATTLE, WASHI NGTON 98101
                                                                             T 206.225.2250 F 866.233.5869
